DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7-12, 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO98/25057 (“Hong”) in view of US2010/0090146 (“Keeper”).
Regarding claim 1, Hong discloses (see figs. 1-3) a valve seal apparatus comprising:
a seal assembly (mainly defined by 130) configured to be positioned in contact with a valve body (100), in a seal assembly bore (103) formed in the valve body, at least 
a first fluid injection port (142’) configured to be in fluid communication with the seal assembly (via chamber 144’) and facilitate injection of a first fluid (“hydraulic pressure”; see page 5, line 22) into a pocket (144’) of the seal assembly bore under pressure against the seal assembly and not to the face of the valve gate to drive the seal assembly into contact with the face of the valve gate without substantial relative movement between components of the seal assembly;
a seal (seal 137, which circumscribes the smallest diameter portion of member 130; see annotated fig. 2) positioned in contact with the seal assembly and valve body; 
wherein the pocket is positioned entirely between the valve gate and the seal.

    PNG
    media_image1.png
    862
    852
    media_image1.png
    Greyscale


Keeper teaches (see fig. 3) surrounding opposing longitudinal ends of a seal (159) by opposed energizer rings (151), the seal and opposed energizer rings being disposed within an annular groove (158) and in sealing contact between concentric sealing surfaces.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hong by including energizer rings on opposed longitudinal ends of the seal within the annular groove, as taught by Keeper, so as to have better support to the seal.  The combination of Hong and Keeper discloses the energizer rings (Keeper, 151) being in contact with the seal assembly (Hong, mainly defined by 130), valve body (Hong, 100), and seal (Hong, 137, as modified by Keeper above, to have opposing energizer rings 151 in the annular groove 158 in contact with the seal 159) and positioned further (Hong, seal 137, as modified by Keeper above, to have opposing energizer rings 151) from the valve gate (Hong, 110) than the pocket (Hong, 144’).
Regarding claim 2, Hong discloses the seal assembly (130) comprising:
a valve seat (136) configured to be positioned substantially adjacent to the face of the valve gate (110) and not in fluid communication with the first fluid (fluid in pocket 144’); and
a piston (133) configured to be in fluid communication with the first fluid and positioned within the fluid flow path (fluid flow path extending between ports 101 and 102; see fig. 1) of the valve body (100).

Regarding claim 4, Hong discloses the seal assembly (130) comprises a shield (sealing ring 137, which circumscribes radial flange 132) configured to prevent particulates or fluids from the fluid flow path (fluid flow path extending between ports 101 and 102; see fig. 1) entering the pocket (144’).
Regarding claim 5, Hong discloses the valve body (100) includes an angled bore (143; see fig. 2) adjacent to the shield to allow discharge of particulates or fluids from the seal assembly bore (103, more specifically fluid from chamber 132; see fig. 3).
Regarding claim 7, Hong discloses the seal assembly (130) comprises a recess (annular recess, which circumscribes cylindrical portion 131 of seal assembly 130, at least partially occupied by piston 134) positioned in an outer circumferential surface (radially outer surface) of the seal assembly and configured to receive particulates or fluids that enter a gap (see gap between surface of portion 131 and face of valve gate 110) between the seal assembly and the face of the valve gate (110).
Regarding claim 8, Hong discloses a valve sealed by a method for sealing a valve comprising:
positioning a seal assembly (130) in contact with a valve body (100), in a seal assembly bore (103) formed in the valve body, at least partially within a fluid flow path (fluid flow path extending between ports 101 and 102; see fig. 1) of the valve body, and  substantially adjacent to a face of a valve gate (110); and

injecting a first fluid (“hydraulic pressure”; see page 5, line 22) into the pocket under pressure against the seal assembly and not to the face of the valve gate to drive the seal assembly into contact with the face of the valve gate without substantial relative movement between components of the seal assembly.
Hong does not disclose positioning an energizer ring in contact with the seal assembly, valve body, and seal.
Keeper teaches positioning opposing energizer rings (151) at opposing longitudinal ends of a seal (159), the seal and opposed energizer rings being disposed abuttingly within the same annular groove (158) and in sealing contact between concentric sealing surfaces.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hong by including energizer rings on opposed longitudinal ends of the seal within the annular groove, as taught by Keeper, so as to have better support to the seal.  The combination of Hong and Keeper discloses the energizer rings (Keeper, 151) being in contact with the seal assembly (Hong, mainly defined by 130), valve body (Hong, 100), and seal (Hong, 137, as modified by Keeper above, to have opposing energizer rings 151 in the annular groove 158 in contact with the seal 159) and positioned further (Hong, seal 137, as modified by Keeper above, to have opposing energizer rings 151) from the valve gate (Hong, 110) than the pocket (Hong, 144’).

Regarding claim 10, Hong discloses biasing (via spring 141) the seal assembly (130) toward the face of the valve gate (110) with a spring (141) positioned between the valve body (100) and the seal assembly (see fig. 2).
Regarding claim 11, Hong discloses preventing particulates or fluids from the fluid flow path (fluid flow path extending between ports 101 and 102; see fig. 1) entering the pocket (144’) with a shield component (sealing ring 137, which circumscribes radial flange 132) of the seal assembly (130).
Regarding claim 12, Hong discloses discharging particulates or fluids (via passage 143) that have entered a portion (annular chamber 132) of the seal assembly bore (103) into an angled bore (143) of the valve body (100) positioned adjacent to the shield (33) by permitting the shield to move into the portion of the seal assembly bore where the particulates or fluids have entered.
Regarding claim 14, Hong discloses receiving within a recess (annular recess, which circumscribes cylindrical portion 131 of seal assembly 130, at least partially occupied by piston 134) on an outer circumferential surface (radially outer surface) of the seal assembly (130) particulates or fluids that had entered a gap (see gap between 
Regarding claim 15, Hong discloses a system for sealing a valve comprising:
a valve body (100) having a first end (inlet end 101), a second end (outlet end 102), a seal assembly bore, and a valve lumen (flow path extending between inlet 101 and outlet 102), the valve lumen configured to facilitate fluid flow between the first end and the second end;
a valve gate (110) configured to enter into the valve lumen to prevent fluid flow (in closed position illustrated in fig. 3) between the first end and second end of the valve body along the valve lumen;
a seal assembly (130) configured to be positioned in contact with the valve body, in the seal assembly bore, in fluid communication with the valve lumen, and substantially adjacent to a face of the valve gate (110);
a first fluid injection port (142’) configured to be in fluid communication with the seal assembly (via pocket 144’) and facilitate injection of a first fluid (“hydraulic pressure”; see page 5, line 22) into a pocket (144’) of the seal assembly bore under pressure against the seal assembly and not to the face of the valve gate to drive the seal assembly into contact with the face of the valve gate without substantial relative movement between components of the seal assembly; and
a seal (137; see annotated fig. 2, above) positioned in contact with the seal assembly and valve body; 
wherein the pocket is positioned entirely between the valve gate and the seal.

Keeper teaches positioning opposing energizer rings (151) at opposing longitudinal ends of a seal (159), the seal and opposed energizer rings being disposed abuttingly within the same annular groove (158) and in sealing contact between concentric sealing surfaces.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hong by including energizer rings on opposed longitudinal ends of the seal within the annular groove, as taught by Keeper, so as to have better support to the seal.  The combination of Hong and Keeper discloses the energizer rings (Keeper, 151) being in contact with the seal assembly (Hong, mainly defined by 130), valve body (Hong, 100), and seal (Hong, 137, as modified by Keeper above, to have opposing energizer rings 151 in the annular groove 158 in contact with the seal 159) and positioned further (Hong, seal 137, as modified by Keeper above, to have opposing energizer rings 151) from the valve gate (Hong, 110) than the pocket (Hong, 144’).
Regarding claim 16, Hong discloses the seal assembly (130) comprises:
a valve seat (136) configured to be positioned substantially adjacent to the face of the valve gate (110) and not in fluid communication with the first fluid (fluid in pocket 144’); and
a piston (133) configured to be in fluid communication with the first fluid and positioned within a fluid flow path (fluid flow path extending between ports 101 and 102; see fig. 1) of the valve body (100).

Regarding claim 18, Hong discloses the seal assembly (130) comprising a shield (sealing ring 137, which circumscribes radial flange 132) configured to prevent particulates or fluids from the fluid flow path (fluid flow path extending between ports 101 and 102; see fig. 1) entering the pocket (144’), and
the valve body (100) including an angled bore (143; see fig. 2) adjacent to the shield to allow discharge of particulates or fluids from the seal assembly bore (103).
Regarding claim 20, Hong discloses the seal assembly (130) comprises a recess (annular recess, which circumscribes cylindrical portion 131 of seal assembly 130, at least partially occupied by piston 134) positioned in an outer circumferential surface (radially outer surface) of the seal assembly and configured to receive particulates or fluids that enter a gap (see gap between surface of portion 131 and face of valve gate 110) between the seal assembly and the face of the valve gate (110).
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US3765440 (“Grove”) in view of Keeper.
Regarding claim 1, Grove discloses (see figs. 1-8) a valve seal apparatus comprising:
a seal assembly (mainly defined by 21) configured to be positioned in contact with a valve body (10), in a seal assembly bore (mainly defined by surfaces 26-29) formed in the valve body, at least partially within a fluid flow path (fluid flow path 
a first fluid injection port (59) configured to be in fluid communication with the seal assembly (via chamber 36) and facilitate injection of a first fluid (fluid injected into port 59, as illustrated in fig. 7) into a pocket (36) of the seal assembly bore under pressure against the seal assembly and not to the face of the valve gate to drive the seal assembly into contact with the face of the valve gate without substantial relative movement between components of the seal assembly;
a seal (34) positioned in contact with the seal assembly and valve body; 
wherein the pocket is positioned entirely between the valve gate and the seal.
Grove does not disclose an energizer ring positioned in contact with the seal assembly, valve body, and seal.
Keeper teaches (see fig. 3) surrounding opposing longitudinal ends of a seal (159) by opposed energizer rings (151), the seal and opposed energizer rings being disposed within an annular groove (158) and in sealing contact between concentric sealing surfaces.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grove by including energizer rings on opposed longitudinal ends of the seal within the annular groove, as taught by Keeper, so as to have better support to the seal.  The combination of Grove and Keeper discloses/teaches the energizer rings (Keeper, 151) being in contact with the seal assembly (Grove, mainly defined by 34), valve body (Grove, 10), and seal (Grove, 34, as modified by Keeper above, to have opposing energizer rings 151 in the 
Regarding claim 2, Grove discloses the seal assembly comprising:
a valve seat (24) configured to be positioned substantially adjacent to the face (18) of the valve gate (13) and not in fluid communication with the first fluid; and
a piston (23) configured to be in fluid communication with the first fluid (via conduit 58 and pocket 36) and positioned within the fluid flow path (fluid flow path extending between ports 15; see fig. 3) of the valve body (10).
Regarding claim 3, Grove discloses a spring (73; see fig. 6) configured to be positioned between the valve body (10) and the seal assembly (mainly defined by 21) and bias the seal assembly toward the face (18) of the valve gate (13).
Regarding claim 4, Grove discloses the seal assembly (mainly defined by 21) comprises a shield (seal 33 prevents fluid or particulates to enter pocket 36 between surfaces 26 and 31) configured to prevent particulates or fluids from the fluid flow path (fluid flow path extending between ports 15; see fig. 3) entering the pocket (36).
Regarding claim 5, Grove discloses the valve body (10) includes an angled bore (valve gate chamber through which valve gate 13 slides) adjacent to the shield (33) to allow discharge of particulates or fluids (as piston reciprocates away and towards the valve gate 13, fluid/particulates are forced toward the valve gate chamber) from the seal assembly bore (mainly defined by surfaces 26-29).
Regarding claim 6, Grove discloses a second fluid injection port (54) configured to be in fluid communication with a lumen (51, 52 and/or 53) of the seal assembly 
Regarding claim 7, Grove discloses the seal assembly (mainly defined by 21) comprises a recess (recess containing spring 73) positioned in an outer circumferential surface (radially outer surface) of the seal assembly and configured to receive particulates or fluids that enter a gap (see gap between face 18 of valve gate 13 in fig. 4) between the seal assembly and the face (18) of the valve gate (although Grove does not explicitly describe this interaction, since the annular recess, in which spring 73 is disposed, is in fluid communication with the gap between the piston 23 and face 18 of valve gate 13, the annular recess is configured to receive).
Regarding claim 8, Grove discloses (mainly in figs. 1-8) a valve sealed by a method comprising:
positioning a seal assembly (mainly defined by 21) in contact with a valve body (10), in a seal assembly bore (stepped bore defined mainly by surfaces 26-29) formed in the valve body, at least partially within a fluid flow path (fluid flow path extending between ports 15; see fig. 3) of the valve body, and substantially adjacent to a face (18) of a valve gate (13); and
positioning a seal (34) in contact with the seal assembly and valve body such that a pocket (36) of the seal assembly bore is positioned entirely between the valve gate and the seal; and
injecting a first fluid (via fitting 59) into the pocket under pressure against the seal assembly and not to the face of the valve gate to drive the seal assembly into contact 
Grove does not disclose an energizer ring positioned in contact with the seal assembly, valve body, and seal.
Keeper teaches (see fig. 3) surrounding opposing longitudinal ends of a seal (159) by opposed energizer rings (151), the seal and opposed energizer rings being disposed within an annular groove (158) and in sealing contact between concentric sealing surfaces.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grove by including energizer rings on opposed longitudinal ends of the seal within the annular groove, as taught by Keeper, so as to have better support to the seal.  The combination of Grove and Keeper discloses/teaches the energizer rings (Keeper, 151) being in contact with the seal assembly (Grove, mainly defined by 34), valve body (Grove, 10), and seal (Grove, 34, as modified by Keeper above, to have opposing energizer rings 151 in the annular groove 158 in contact with the seal 159) and positioned further (Grove, seal 34, as modified by Keeper above, to have opposing energizer rings 151) from the valve gate (Grove, 13) than the pocket (Grove 36).
Regarding claim 9, Grove discloses driving with the first fluid (via conduit 58 and pocket 36) a piston component (23) of the seal assembly (mainly defined by 21) so that the piston component drives a valve seat component (24) of the seal assembly into contact with the face (18) of the valve gate (13), where the first fluid does not contact the valve seat (see fluid in pocket 36 and conduit 58, which is not in communication with 
Regarding claim 10, Grove discloses biasing (via spring 73; see fig. 7) the seal assembly (mainly defined by 21) toward the face (18) of the valve gate (13) with a spring (73) positioned between the valve body (10) and the seal assembly.
Regarding claim 11, Grove discloses preventing particulates or fluids from the fluid flow path entering the pocket (36) with a shield component (seal 33) of the seal assembly (mainly defined by 21).
Regarding claim 12, Groove discloses discharging particulates or fluids (via sealing action between seal 33 and surface 26) that have entered a portion (portion of bore between seal 33 and spring 73) of the seal assembly bore (mainly defined by surfaces 26-29) into an angled bore (valve gate chamber through which valve gate 13 slides) of the valve body (10) positioned adjacent to the shield (33) by permitting the shield to move into the portion of the seal assembly bore where the particulates or fluids have entered (seal 33 reciprocates up and down, relative to the orientations of figs. 6 and 7, with piston 23).
Regarding claim 13, Grove discloses injecting a second fluid (“viscous sealant”; see col. 6, lines 1-5) into a lumen (51, 52 and/or 53) of the seal assembly (mainly defined by 21) and to the face (18) of the valve gate (13).
Regarding claim 14, Grove discloses receiving within a recess (annular recess containing spring 73) on an outer circumferential surface (radially outer surface) of the seal assembly particulates or fluids that had entered a gap (see gap between face 18 of 
Regarding claim 15, Grove discloses (see figs. 1-8) a system for sealing a valve comprising:
a valve body (10) having a first end (top end, relative to the orientation of fig. 3), a second end (bottom end, relative to the orientation of fig. 3), a seal assembly bore (mainly defined by surfaces 26-29), and a valve lumen (fluid path defined between ports 15), the valve lumen configured to facilitate fluid flow between the first end and the second end;
a valve gate (13) configured to enter into the valve lumen to prevent fluid flow (see closed position of fig. 3) between the first end and second end of the valve body along the valve lumen;
a seal assembly (mainly defined by 21) configured to be positioned (see figs. 3, 6 and 7) in contact with the valve body, in the seal assembly bore, in fluid communication with the valve lumen, and substantially adjacent to a face (18) of the valve gate;
a first fluid injection port (59) configured to be in fluid communication (via conduit 58 and pocket 36) with the seal assembly and facilitate injection of a first fluid (see first fluid illustrated in fig. 7) into a pocket (36) of the seal assembly bore under pressure against the seal assembly and not to the face of the valve gate to drive the seal 
a seal (34) positioned in contact with the seal assembly and valve body;
wherein the pocket is positioned entirely between the valve gate and the seal (see fig. 7).
Grove does not disclose an energizer ring positioned in contact with the seal assembly, valve body, and seal.
Keeper teaches (see fig. 3) surrounding opposing longitudinal ends of a seal (159) by opposed energizer rings (151), the seal and opposed energizer rings being disposed within an annular groove (158) and in sealing contact between concentric sealing surfaces.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grove by including energizer rings on opposed longitudinal ends of the seal within the annular groove, as taught by Keeper, so as to have better support to the seal.  The combination of Grove and Keeper discloses/teaches the energizer rings (Keeper, 151) being in contact with the seal assembly (Grove, mainly defined by 34), valve body (Grove, 10), and seal (Grove, 34, as modified by Keeper above, to have opposing energizer rings 151 in the annular groove 158 in contact with the seal 159) and positioned further (Grove, seal 34, as modified by Keeper above, to have opposing energizer rings 151) from the valve gate (Grove, 13) than the pocket (Grove 36).
Regarding claim 16, Grove discloses the seal assembly (mainly defined by 21) further comprises:

a piston (23) configured to be in fluid communication (via conduit 58 and pocket 36) with the first fluid and positioned within a fluid flow path (flow path extending between ports 15; see fig. 3) of the valve body.
Regarding claim 17, Grove discloses the seal assembly (mainly defined by 21) further comprises a spring (73; see figs. 6 and 7) configured to be positioned between the valve body (10) and the seal assembly, and further configured to bias the seal assembly toward the face (18) of the valve gate (13).
Regarding claim 18, Grove discloses the seal assembly comprising a shield (33) configured to prevent particulates or fluids from the fluid flow path (flow path extending through ports 15; see fig. 3) entering the pocket (36), and 
the valve body (10) includes an angled bore (valve gate chamber through which valve gate 13 slides) adjacent to the shield to allow discharge of particulates or fluids (as piston reciprocates away and towards the valve gate 13, fluid/particulates are forced toward the valve gate chamber) from the seal assembly bore (bore defined mainly by surfaces 26-29).
Regarding claim 19, Grove discloses a second fluid injection port (54) configured to be in fluid communication with a seal assembly lumen (defined mainly by 51, 52 and/or 53) and facilitate injection (see col. 6, lines 1-5) of a second fluid (“viscous sealant”) into the seal assembly lumen and to the face (18) of the valve gate (13).
.
Claim(s) 1, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of US4319734 (“Acar”).
Regarding claims 1, 21 and 22, Hong discloses (see figs. 1-3) a valve seal apparatus comprising:
a seal assembly (mainly defined by 130) configured to be positioned in contact with a valve body (100), in a seal assembly bore (103) formed in the valve body, at least partially within a fluid flow path (fluid flow path extending between ports 101 and 102; see fig. 1) of the valve body, and substantially adjacent to a face of a valve gate (110);
a first fluid injection port (142’) configured to be in fluid communication with the seal assembly (via chamber 144’) and facilitate injection of a first fluid (“hydraulic pressure”; see page 5, line 22) into a pocket (144’) of the seal assembly bore under pressure against the seal assembly and not to the face of the valve gate to drive the seal assembly into contact with the face of the valve gate without substantial relative movement between components of the seal assembly;

wherein the pocket is positioned entirely between the valve gate and the seal.

    PNG
    media_image1.png
    862
    852
    media_image1.png
    Greyscale

Hong does not disclose an energizer ring positioned in contact with the seal assembly, valve body, and seal; wherein the energizer ring having a first surface in contact with the valve body and a second surface different than the first surface in contact with the valve body; and wherein the first surface and the second surface of the energizer ring are configured to be in contact with the valve body when the seal assembly is in contact with the face of the valve gate.
Acar teaches (see fig. 2) sealing between a valve body (10) and a seal assembly (at least partially defined by 34 and 31) by employing a seal (42) surrounded at 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hong by configuring the annular groove to be defined within the valve body, and the seal to be surrounded at opposed ends by energizer rings, wherein each energizer ring has respective first and second surfaces in contact with the valve body, as taught by Acar, so as to have a better sealing means to protect against higher pressures.  The combination of Hong and Acar discloses the energizer rings (Acar, 39 and 40) being in contact with the seal assembly (Hong, mainly defined by 130), valve body (Hong, 100), and seal (Hong, 137, as modified by Acar above, to have opposing energizer rings, 39 and 40, in the annular groove in contact with the seal 42) and positioned further (Hong, seal 137, as modified by Acar above, to have opposing energizer rings, 39 and 40) from the valve gate (Hong, 110) than the pocket (Hong, 144’).
Response to Arguments
Applicant's arguments filed November 21, 2021, have been fully considered.
With regards to the prior objections to claims 2 and 9, in light of Applicant’s amendments filed November 21, 2021, these objections are now withdrawn.
With regards to the prior art rejection of claims 1-5, 7-12, 14-18 and 20, more specifically claim 1, over Hong in view of Keeper, Applicant argues that
“the Office asserts it would have been obvious to modify Hong by including “energizer rings (151)” of Keeper “on opposed longitudinal ends of the seal” to allow “better support to the seal.” ld.  This rationale is insufficient and the Action therefore fails to establish a prima facie case of obviousness.”

And that

“A person of ordinary skill in the art therefore would have had no motivation to add Keeper’s back up rings 151 on either side of Hong’s seal 137 in the manner proposed. Indeed, adding Keeper’s back-up rings 151 on opposed longitudinal ends of Hong’s seal 137 would have provided worse, not better support for seal 137. The seal-supporting annular walls of Hong’s groove are a part of and therefore made from the same material as moveable plate 133, which is likely metal; whereas, the “back up rings” of Keeper are made from a less-supportive “elastomeric or polymeric material.” See Keeper at § [0051].

The examiner respectfully disagrees.  As explained by Keeper (paragraph [0051]) energizer rings (or “backup rings”) are provided on opposing sides of a seal member to “provide additional support for the seal member”.  A seal member (such as sealing rings 159 and 160) are disposed between two concentric cylindrical surfaces to provide a sealing engagement because the two cylindrical surfaces, regardless of material makeup thereof, are not in sufficient interference engagement so as to provide a sufficient seal against fluid pressures.  The energizer rings (or “backup rings”) span the entire gap between the two cylindrical surfaces to provide support against extrusion of the seal member(s) (159 and 160) and additional sealing between the two cylindrical 
With regards to the prior art rejection of claims 1-20, more specifically claim 1, over Grove in view of Keeper, since Applicant’s arguments refer only to the teachings of Keeper, since the device of Grove was modified in a similar manner by Keeper as the rejection of claims over Hong in view of Keeper, Applicant’s arguments are addressed in the response above. 
With regards to new claims 21 and 22, Applicant’s amendments have necessitated a new grounds of rejection over Hong in view of Acar, see prior art rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753